Case 2:18-cv-00508-JMS-MJD Document 1 Filed 11/20/18 Page 1 of 12 PageID #: 1




                                                 2:18-cv-508-JMS-MJD




                                                               FILED
                                                         4:33 pm, Nov 20, 2018

                                                         U.S. DISTRICT COURT
                                                      SOUTHERN DISTRICT OF INDIANA
                                                           Laura A. Briggs, Clerk
Case 2:18-cv-00508-JMS-MJD Document 1 Filed 11/20/18 Page 2 of 12 PageID #: 2
Case 2:18-cv-00508-JMS-MJD Document 1 Filed 11/20/18 Page 3 of 12 PageID #: 3
Case 2:18-cv-00508-JMS-MJD Document 1 Filed 11/20/18 Page 4 of 12 PageID #: 4
Case 2:18-cv-00508-JMS-MJD Document 1 Filed 11/20/18 Page 5 of 12 PageID #: 5
Case 2:18-cv-00508-JMS-MJD Document 1 Filed 11/20/18 Page 6 of 12 PageID #: 6
Case 2:18-cv-00508-JMS-MJD Document 1 Filed 11/20/18 Page 7 of 12 PageID #: 7
Case 2:18-cv-00508-JMS-MJD Document 1 Filed 11/20/18 Page 8 of 12 PageID #: 8
Case 2:18-cv-00508-JMS-MJD Document 1 Filed 11/20/18 Page 9 of 12 PageID #: 9
Case 2:18-cv-00508-JMS-MJD Document 1 Filed 11/20/18 Page 10 of 12 PageID #: 10
Case 2:18-cv-00508-JMS-MJD Document 1 Filed 11/20/18 Page 11 of 12 PageID #: 11
Case 2:18-cv-00508-JMS-MJD Document 1 Filed 11/20/18 Page 12 of 12 PageID #: 12
